Citation Nr: 0922255	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, and Veteran's Social Worker


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel
INTRODUCTION


The Veteran served on active duty from April 1970 to February 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 Decision Review Officer (DRO) 
decision of the Wichita, Kansas, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective June 2003.  A temporary total evaluation for 
hospitalization over 21 days was assigned, effective August 
2006, with the 50 percent evaluation being reinstated in 
October 2006.  The Veteran was advised of the above grant of 
benefits by way of a May 2007 letter, submitted a timely 
notice of disagreement (NOD) and substantive appeal for 
increased rating for PTSD.  

In February 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In February 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Veteran 
submitted additional evidence in support of his claim for an 
increased rating.  Subsequently thereafter, the Board notes 
that additional evidence was forwarded to the Board in 
February 2009.  The Board notes that the Veteran has waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing as well as the evidence 
submitted in February 2009.  38 C.F.R. § 20.1304(c) (2008).  

In April 2008 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD is characterized by 
sleep impairment, depressed mood, occasional panic attacks, 
anger, hypervigilance, isolative behavior, nightmares, 
irritability, flashbacks, intrusive thoughts, and moderate 
difficulty in social and occupational functioning.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

During the February 2008 hearing, the Veteran reported 
symptoms of delusions, dissociative episodes, homicidal 
ideation, suicidal ideation, impairment of thought processes, 
difficulty with social and occupational relationships, 
problems maintaining personal hygiene, memory loss, isolative 
behavior, irritability, and disorientation to time and place.  
He contends that his service-connected PTSD is worse than the 
current evaluation contemplates.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire period since service 
connection has been in effect, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Throughout the rating period on appeal, the Veteran's PTSD 
has been rated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  That code section 
evaluates PTSD under the general rating formula for mental 
disorders.  Such general rating formula provides a 50 percent 
rating where the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

In order to be entitled to the next-higher 70 percent 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD.  The evidence of record 
does not demonstrate any obsessional rituals or impaired 
impulse control.  To the contrary, the Veteran denied having 
obsessions and compulsions during a July 2004 VA PTSD intake 
interview.  His general behavior tone was also noted as being 
appropriate to the situation during the July 2004 intake 
interview and cooperative upon VA examination in February 
2007.  In fact, the February 2007 VA examiner expressly noted 
the absence of aggressive demeanor, preoccupations, 
delusions, disturbances in consciousness, and dissociative 
states.  In VA outpatient treatment records from January 2002 
to August 2008, VA physicians stated that there was no 
evidence of delusional thoughts, and the Veteran's thought 
processes were logical.  Moreover, while the Veteran reported 
becoming easily confused during the February 2008 hearing, 
the overall evidence of record does not establish a deficit 
in his thought process, as previously discussed.

The record also shows that the Veteran has normal oral 
communication.  His speech was of normal quantity and 
quality, with no speech impairment at the February 2007 VA 
examination.  In addition, VA outpatient treatment records 
report the Veteran's speech as being clear and coherent with 
normal rate, rhythm, tone, and volume.  

There is also no evidence of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Indeed the February 2007 VA 
examiner diagnosed with the Veteran with generalized anxiety 
disorder and panic disorder with agoraphobia, but he 
concluded that the Veteran only exhibited "occasional" 
panic attacks.

The Board acknowledges consistent findings of depression; 
however, the evidence fails to demonstrate that such 
depression has affected the Veteran's ability to function 
independently, appropriately and effectively to such an 
extent as to warrant the next-higher 70 percent rating under 
Diagnostic Code 9411.  Overall, his insight and judgment have 
been described as fair, good, and intact.  For example in the 
February 2007 VA examination report, the examiner indicated 
that the Veteran's insight was fair, and his judgment was 
considered good.  Comparably, in numerous VA outpatient 
treatment records from January 2002 to August 2008, VA 
physicians described his insight and judgment as fair and 
within normal limits.  It was also noted that his cognition 
was intact in September 2006 while undergoing PTSD treatment 
at his local VA facility.  

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
The February 2007 VA examination report noted that the 
Veteran was oriented to person, place, and time.  His manner 
of dress was reported as being casual with good hygiene.  
Similarly, the Veteran's grooming and hygiene were observed 
to be appropriate at the July 2004 VA intake PTSD 
examination.  On the other hand, the Board points out that 
during the February 2008 hearing, the Veteran testified that 
he has difficulty with maintaining his hygiene.  The 
Veteran's social worker explained that he becomes reluctant 
to go into a bathroom alone for fear of not seeing another 
person enter the bathroom.  The social worker stated that a 
clear shower curtain was purchased to alleviate his fear when 
entering the bathroom.  Although the Board sympathizes with 
the Veteran's fear and hesitation regarding bathrooms, VA 
outpatient treatment records throughout the course of this 
appeal repeatedly describe the Veteran as having good attire 
and grooming, maintaining his personal hygiene, and 
performing his activities of daily living.  

The Veteran has had some suicidal thoughts as indicated in 
August 2003, July 2004, April 2005, July 2007, and October 
2007 VA outpatient treatment reports.  In particular, the 
April 2005 VA outpatient treatment note states that the 
Veteran verbalized suicidal ideation to a Vet Center employee 
with plans to "roll his truck."  This, however, appears to 
have been only an isolated manifestation of such 
symptomatology, as on each other occasion when the Veteran 
admitted to having suicidal ideation, he denied having a 
current plan or intent.  Moreover, suicidal and homicidal 
ideation was otherwise denied by the Veteran during the 
February 2007 VA examination.  Therefore, the evidence does 
not sufficiently demonstrate a disability picture 
commensurate with the next-higher 70 percent evaluation for 
any portion of the rating period on appeal.

Despite restricted social and interpersonal relationships, 
the Veteran has the ability to establish and maintain 
effective relationships, both in the context of obtaining 
medical care and in maintaining family relationships, as is 
demonstrated by his marriage to his wife for over thirty 
years, his relationship with this two children which was 
described by him as fair during the February 2007 VA 
examination, and receiving individual and group psychotherapy 
treatment at his local Vet Center since January 2004.  He 
further stated during the February 2007 VA examination that 
his relationships with coworkers and most people are poor; 
whereas, his relationship with relatives, friends, and 
neighbors are fair.  More importantly, the February 2007 VA 
examiner concluded that the Veteran's social and occupational 
functioning due to his PTSD are both moderately impaired.  
The Board acknowledges the Veteran's assertion of having poor 
relationships with people in general, especially his previous 
coworkers, but the VA examiner's statement implies that the 
Veteran has difficulty in establishing and maintaining 
effective work and social relationships, not an inability to 
do so.  Thus, while the Veteran's ability to maintain social 
contacts is diminished, it is not of such severity to warrant 
a 70 percent rating.  

The Board also recognizes the Veteran's GAF scores throughout 
the pendency of his appeal.  VA outpatient treatment records 
reflect GAF scores of 60, 57, 42, 48, 45, and 50 in November 
2003, July 2004, September 2004, January 2005, and August 
2005, and January 2006.  During the February 2007 VA 
examination, the Veteran was assigned a GAF score of 55.  The 
lower GAF scores of 42, 45, 48, and 50 contained within the 
Veteran's VA outpatient treatment records do not serve as a 
basis for a higher initial evaluation here because they are 
not consistent with the evidence of record.  For example, the 
evidence of record is void of any objective findings to show 
that the Veteran suffers from severe obsessional rituals, 
frequent shoplifting, or has serious impairment in social, 
occupational, or school functioning.  Therefore, the lower 
GAF scores of record are not to be found very probative.  In 
contrast, the GAF scores of 55, 57, and 60 are found to be 
more consistent with the demonstrated symptomatology of 
record.  Such GAF scores are indicative of moderate symptoms, 
but when considering the evidence as a whole, does not 
justify assignment of the next-higher 70 percent rating.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2008).  

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation at any time during the pendency of this 
appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

It is also noted that the mandates of Fenderson, supra, 
wherein the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings" have 
been considered.  Nonetheless, the Board finds that "staged 
ratings" are not appropriate in this case.  During the 
rating period on appeal, Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 70 
percent rating.  The Veteran's PTSD does not more nearly 
exhibit the symptoms required to warrant the next higher 
evaluation, and any worsening or increase in severity 
throughout the pendency of this appeal remains contemplated 
by the 50 percent rating now in effect.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  The evidence 
does not establish that his service-connected psychiatric 
disability causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the Veteran's service-
connected PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board acknowledges the personal statements submitted by 
the Veteran's wife and fellow service member, which describe 
the Veteran's symptomatology associated with his PTSD.  The 
Board finds however that the currently assigned 50 percent 
evaluation for PTSD appropriately reflects the Veteran's 
symptoms throughout the entire rating period on appeal, and 
there is no basis for a higher rating.  The objective 
evidence of record does not support the reportedly increased 
symptoms attributable to the Veteran's PTSD.  Rather, the 
objective evidence demonstrates that the Veteran's impairment 
is no more than moderate, thereby rendering the statements to 
little or no probative value.  As the competent and credible 
medical evidence preponderates against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
The appeal is denied.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  More recently, in Shinseki v. 
Sanders, 556 U.S. ----, No. 07-1209 (Apr. 21, 2009), the 
Supreme Court held that the Federal Circuit's harmless error 
framework conflicts with 38 U.S.C.A. § 7261(b)(2) requirement 
that the Veterans Court take "due account of the rule of 
prejudicial error."  The Supreme Court explained that such 
task prevents the reviewing court from directly asking the 
harmless error question, imposes unreasonable evidentiary 
burden on VA, and requires VA and not the claimant to explain 
the harmless error when the Court has ruled that the party 
"seek[ing] to have a judgment set aside because of an 
erroneous ruling carries the burden of showing that prejudice 
resulted."  Id. at 11.  As such, because the harmless error 
requirement is viewed as "too complex and rigid[,]" the 
Board is not required to determine whether the notice errors 
affected the essential fairness of the adjudication.  Id. at 
1.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the Veteran was provided a VCAA letter in 
January 2004 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
January 2002 to August 2008, private treatment records dated 
July 2000 to March 2007, and Social Security Administration 
(SSA) medical records.  The Veteran was also provided a VA 
examination in connection with his claim.  Specifically, the 
2007 VA examination is adequate for rating purposes.  The 
examiner reviewed the Veteran's claims file, noted his 
medical history, and recorded pertinent examination findings.  
All obtainable evidence identified by the Veteran relative to 
the claim has been obtained and associated with the claims 
file.  Neither the Veteran nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER


Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


